Citation Nr: 1101827	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  04-35 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

In June 2009, the Board addressed other appellate issues and 
remanded the two issues listed on the title page for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Hemorrhoids are not manifested by irreducible large or 
thrombotic, internal or external hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  In September 2003 and April 
2006 letters, as well as an August 2004 statement of the case VA 
notified the appellant of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  The appellant has been notified of 
how disability ratings and effective dates are determined.   The 
claim was most recently readjudicated in the September 2010 
supplemental statement of the case.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, including obtaining VA treatment record, and in providing 
the Veteran with VA examinations in connection with the claim.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims.  Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal. 

Analysis

In a July 2004 statement, the Veteran alleged that his 
hemorrhoids bled at least four times per week and expressed 
concern that he was anemic.  In his substantive appeal, received 
in September 2004, the Veteran alleged that his hemorrhoids bled 
at least five times per week.  He described being tired a lot and 
suggested that it may be due to the blood loss from the 
hemorrhoids.  

Mild or moderate external or internal hemorrhoids warrant a 
noncompensable evaluation. 38 C.F.R. § 4.114, Diagnostic Code 
7336. A 10 percent evaluation will be awarded for irreducible, 
large or thrombotic, internal or external hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences.  Id.  

After having carefully reviewed the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to a compensable evaluation for hemorrhoids because 
the credible evidence of record establishes that the appellant 
does not meet the criteria for a 10 percent evaluation.  For 
example, the May 2007 VA examination revealed no external 
hemorrhoids, and a digital rectal examination was "deferred."  
In light of the fact that the Veteran deferred a digital 
examination, the Board remanded the claim in June 2009 to have 
him examined to determine if there were any internal hemorrhoids.  

In August 2009 VA examination revealed no evidence of fecal 
leakage.  The size of the lumen was intact and normal.  There 
were no signs of anemia or fissures.  There was a single, one by 
one centimeter, external hemorrhoid at the anal os.  The 
hemorrhoid was not reducible, but it was not thrombosed.  There 
was no redundant tissue.  There was no evidence of bleeding or 
rectal prolapse.  The appellant's sphincter tone was intact.  

The findings described above do not provide clinical evidence of 
irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing frequent 
recurrences.  Without such findings, a compensable evaluation for 
hemorrhoids is not warranted.  The claim is therefore denied.

The Board considered the Veteran's allegations of bleeding four 
to five times a week and possible anemia.  The Board, however, 
assigns them no probative value.  While the appellant certainly 
is competent to report rectal bleeding, he has shown a propensity 
to manipulate facts for apparent financial gain.  For example, he 
was provided VA psychiatric and psychological evaluations in 2007 
and the examiners diagnosed either malingering, or rule out 
malingering.  They were unable to provide a diagnosis because of 
the Veteran's inconsistent statements.  See March 2007 VA 
psychiatric evaluation, the April 2007 addendum, and the April 
2007 psychological testing results.  Not only did the examiners 
note inconsistent statements from the Veteran, but the test 
results were invalid due to the "high inconsistency" of the 
appellant's responses.  These examiners are not the only medical 
professionals who have questioned the Veteran's veracity.  For 
example, a November 2003 VA peripheral nerves examiner found 
inconsistent statements from the Veteran and voluntary, i.e., 
manipulative, behavior during the physical examination.  

When multiple medical professionals from different medical 
disciplines question the credibility of the symptom presentation 
and behavior during their examinations, and when they provide 
specific reasons for their findings, the Board is justified in 
doubting the Veteran's credibility as well, particularly since 
the examiners have had an opportunity to see the Appellant, hear 
his complaints, and make informed clinical findings based upon 
the face-to-face examination.  

This finding is confirmed by other inconsistent statements the 
Veteran has made throughout the record.  For example, in a VA 
Form 21-8940, Veteran's Application for Increased Compensation 
Based Upon Unemployability, submitted in April 1997, the Veteran 
stated he had four years of high school and one and one-half 
years of college.  He indicated he had stopped working in 1996.  
He stated that the most he ever made was in 1987-1988 (the amount 
he made that year is difficult to discern).  When the Veteran 
submitted a VA Form 21-8940 in August 2003, he stated he had four 
years of high school but no college.  He also stated he had 
stopped working in 1998, which was the year he earned the most 
salary, which was $30,000.  Thus, his years of education changed 
from some college to no college.  This was not an issue of merely 
circling the incorrect educational level since the appellant 
wrote in the "1/2" when asked about college education in the 
1997 application.  Thus, the Board concludes his change in the 
amount of education was an intentional act on the Veteran's part 
to misrepresent his education level.  See also March 2007 VA 
psychiatric evaluation report (wherein Veteran reported he had 
gone to a Maryland branch of Virginia University and later 
attended Rutledge College).  

The Veteran submitted a third VA Form 21-8940 in December 2007.  
There, he stated he had earned the most money in 1993, which was 
$40,000.  As a reminder, in August 2003, the Veteran claimed he 
made the most money in 1998, which was $30,000.  Four years 
later, he claims he made the most money in 1993.  In the 1997 
application, he claimed he made the most money in 1987-1988.  Of 
course, 1993 pre-dates the April 1997 application for individual 
unemployability.  Comparing the facts the Veteran provided in the 
three VA Forms 21-8940, the inconsistency cannot be ignored.  
This inconsistency is entirely consistent with the appellant's 
lack of credibility.  

The evidence shows that while the Veteran alleged he had stopped 
working in 1998, he continued to work in the carpet business.  
For example, an August 2000 VA hospitalization summary report 
shows the examiner wrote, "He works in the carpet cleaning 
business."  A September 2002 VA treatment record shows that the 
Veteran reported he worked part time in a carpet store lifting 
heavy objects.  In a June 2004 letter from the Veteran's son, he 
wrote that the appellant had "[d]ifficulties getting back/forth 
to work [without] my driving."  A February 2009 VA treatment 
record shows the examiner wrote, "Patient states he continues to 
try and work as a carpet installer."  These statements could 
lead the reader to believe that the Veteran was working in 2000, 
2002, 2004, and 2009.  Yet, the Veteran has alleged he stopped 
working in 1998.  Arguably, depending on gross wage earnings, 
working part-time could in some cases be deemed as not 
representing substantial gainful employment.  The Veteran, 
however, does not allege that he can only work part time.  
Rather, his allegations have been that he cannot work at all.  

Because of the numerous inconsistent statements from the Veteran 
in multiple subject matters, the Board accords his statements 
regarding alleged hemorrhoidal flare-ups no probative value.

In sum, the Veteran's hemorrhoids are not more than moderate in 
degree.  The preponderance of the evidence is against his claim 
for a compensable evaluation for hemorrhoids, and the benefit-of-
the-doubt rule is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.

REMAND

Another remand is necessary in this case for two reasons.  First, 
the instructions in the June 2009 remand were not followed.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Second, as 
noted above the Board has serious doubts about the Veteran's 
credibility, and finds that a determination of the true severity 
of his service-connected disabilities must be made with specific 
attention to lumbar intervertebral disc disease, and any 
associated depression.  

In the June 2009 remand, the Board requested that the 
psychiatrist who had evaluated the Veteran in March 2007 review 
the claims file in conjunction with the nurse practitioner who 
had provided the orthopedic examinations in June 2007.  This was 
not done.  It appears, however, that the psychiatrist is no 
longer an employee of VA (which may be why the instructions were 
not completed).  Regardless, the Board finds that a joint opinion 
from the nurse practitioner and a psychiatrist is needed to 
decide the issue of entitlement to a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities.

As to the intervertebral disc syndrome, the Veteran underwent a 
VA examination in September 2003.  There, the Veteran was tearful 
and stated he could not sit on the examining table because of 
pain.  Flexion was to 10 degrees with pain throughout, extension 
was to 3 degrees with pain throughout, lateral bending was to 
5 degrees, bilaterally, with pain throughout, and rotation was 
0 degrees, bilaterally.  

Notably, in an October 2003 VA treatment record, the examiner 
wrote, "P[atien]t lies and sits and bends at waist normally 
without discomfort.  The RO correctly called the Veteran in for 
another examination.  Further, a November 2003 VA spine 
examination report shows that the Veteran had 85 degrees of 
flexion in the seated position, 70 degrees of flexion while 
standing, 10 degrees of extension with pain, and 30 degrees of 
bilateral lateral bending,.  Such flexion would warrant no more 
than a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  

A November 2003 VA peripheral nerves examination showed that the 
Veteran was not cooperative during examination.  The examiner 
stated, "[T]he patient has a slow mobility which is voluntary 
and not due to neurologic abnormality."  The examiner stated the 
Veteran had no lower extremity atrophy.  The examiner added, 
"[The Veteran] complains that he cannot take off his shoes, that 
his son or his wife usually does that for him, yet he proceeded 
to be able to remove his shoes and to put them back on without 
difficulty as part of the examination."  The examiner found no 
pathologic reflexes, and concluded that the Veteran had no 
objective neurologic abnormality.  

Despite the foregoing in a February 2004 rating decision, the RO 
continued the 60 percent evaluation for intervertebral disc 
disease of the lumbar spine, which contemplate pronounced 
neurological symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002) (criteria under 60 percent evaluation is described as 
pronounced intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief).

Thus, in 2003, the Veteran had no lower extremity atrophy 
confirming serious mobility issues due to his service-connected 
lumbar intervertebral disc disease.  Four years later, he still 
had 5/5 lower extremity strength.  Straight leg raising was 
negative, bilaterally.  Deep tendon reflexes were 2+ and 
symmetrical.  Sensation was intact to vibration and light touch.  

An April 2005 MRI showed degenerative disc disease of L4-L5 with 
mild stenosis and mild degenerative disc disease at L5-S1.  The 
examiner found that the clinical findings were "mild."  See 
June 2007 VA examination report.  In 2009, he still had 5/5 
strength, normal lower extremity sensation, and full lumbar 
flexion with no scoliosis or pain.  The Veteran denied using any 
devices to assist with walking.  See February 2009 VA treatment 
record.  In July 2009, the Veteran still has motor strength of 
5/5 in his lower extremities with "adequate bulk and tone."

The Veteran has been in receipt of the 60 percent evaluation for 
intervertebral disc syndrome since 1995.  Yet, in 2009, he still 
has no lower extremity atrophy.  The foregoing facts call into 
question the propriety and legitimacy of the 60 percent 
evaluation.  Given that the Board must first determine whether 
the appellant is entitled to a schedular total rating, the 
propriety of the current ratings assigned is a valid area of 
exploration in a claim of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders.  

As to the psychiatric disorder, the Veteran was awarded a 
50 percent evaluation for depression associated with lumbar 
intervertebral disc disease in a January 2005 rating decision.  
When he was examined in 2007, both a psychiatrist and a 
psychologist expressed profound doubts that the Veteran had a 
true psychiatric disorder.  For example, in the March 2007 VA 
psychiatric evaluation report, the examiner wrote, in part: 

It is my recommendation that [the Veteran] 
receive[] neuropsychological evaluation to look 
for issues or indicators of depression and 
psychosis, and to determine objectively how he 
endorses or does not endorse certain symptoms.  
Based on today's interview, it appears that he 
is presenting in a very unusual fashion, which 
is generally not considered consistent with a 
major mental illness on Axis I that is typically 
seen. 

In the April 2007 report by the psychologist, he described the 
various ways he attempted to test the Veteran.  The Veteran would 
not cooperate with any testing.  The examiner stated that the 
Veteran asked throughout the session why the testing was being 
done.  He concluded that the Veteran was either unable or 
unwilling to comply with test procedures.  Hence, no clinical 
judgments could be made on the basis of the evaluation.  

In an April 2007 addendum, the VA psychiatrist stated the 
following, in part:

[I]t is my medical professional opinion to a 
reasonable degree of certainty that the 
[V]eteran is malingering mental illness in an 
attempt to obtain funds from the VA system.  He 
has been diagnosed with major depression in the 
past and has been treated with antidepressants.  
He is currently 50% service-connected for major 
depression, but the symptoms he complained of 
during the evaluation did not meet [the] 
criteria for major depressive disorder. . . .  
It is my medical and professional opinion to a 
reasonable degree of medical certainty that it 
is less likely than not that [the Veteran] is 
experiencing impairment socially or 
occupationally related to major depressive 
disorder or any other service-connected 
psychiatric illness.  

The assessment by two mental health professionals call into 
question the legitimacy of the 50 percent evaluation for 
depression and call into question whether the Veteran has a 
psychiatric disorder due to a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for an orthopedic examination to determine 
the nature and extent of his lumbar 
intervertebral disc disease, cervical 
arthritis, residuals of a right index finger 
amputation, traumatic arthritis of the right 
and left elbows, and bilateral pes planus 
with plantar fasciitis.  All indicated tests 
must be accomplished.  If specialized 
neurological studies are in order, they must 
be conducted.  The claims folder and a 
copy of this entire decision/remand must 
be made available to and reviewed by the 
orthopedist.  The orthopedist is to address 
any objective evidence of a lumbar 
neurological impairment.  For example, is 
there objective evidence of neurological 
involvement?  The examiner is also asked to 
comment how one can have 5/5 strength in the 
lower extremities with adequate bulk and tone 
and have pronounced intervertebral disc 
syndrome.

The examiner is to append a copy of 
his/her Curriculum Vitae to the 
examination report.

2.  Thereafter the RO/AMC should schedule 
the Veteran to undergo a psychiatric 
evaluation and psychological testing.  All 
indicated tests must be accomplished.  The 
claims folder, including the orthopedic 
examination reports that were completed 
in connection with paragraph (1) above, 
and a copy of the DECISION/REMAND must 
be made available to and reviewed by the 
examiner.  The mental health professional 
should describe what psychiatric symptoms, if 
any, are associated with the service-
connected depression.  The examiner must 
address whether the Veteran has a psychiatric 
disorder that is caused by or aggravated by 
lumbar intervertebral disc disease.  If so, 
the nature and extent of any such disability 
must be fully and completely described.

The examiner is requested to append a 
copy of his/her Curriculum Vitae to the 
examination report.

3.  After completion of both of the foregoing 
examinations, the RO/AMC should refer the 
claims file to the examiners who conducted 
the above examinations for the preparation of 
a jointly prepared opinion.  Together the 
examiners are to address the following 
questions:

   (a)  If there is evidence of malingering, 
what effect does that have on the Veteran's 
ability to work?
   
   (b)  Is it as likely as not that the 
symptoms specifically attributable to the 
service-connected disabilities alone render 
him unable to secure or follow a 
substantially gainful occupation consistent 
with his education and occupational 
experience?

The examiners must set forth in detail all 
findings that provide the bases for any and 
all opinions.  If any requested opinion 
cannot be rendered without resorting to 
speculation, the examiners should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge, i.e., no one could respond given 
medical science and the known facts, or by a 
deficiency in the record or the examiner, 
i.e., additional facts are required, or the 
examiner does not have the needed knowledge 
or training.

4.  The RO/AMC must review the examination 
reports to ensure that it they are in complete 
compliance with the directives of this REMAND.  
If any report is deficient in any manner, the 
RO/AMC must implement corrective procedures at 
once.  If the record suggests that additional 
development is needed that development must be 
conducted.

5.  The RO/AMC should then readjudicate the 
Veteran's claim of entitlement to total rating 
for compensation based upon individual 
unemployability due to service- connected 
disabilities.  If any claim is not granted to 
the Veteran's satisfaction, send him and his 
representative a Supplemental Statement of the 
Case and give them an opportunity to respond to 
it before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


